Citation Nr: 9936190	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-15 864	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from February 1985 to January 
1989.  This appeal arises from a January 1998 rating decision 
which denied a rating in excess of 20 percent for Reiter's 
syndrome.  The Board of Veterans' Appeals (Board) notes that 
in a September 1998 statement, the veteran requested an RO 
hearing in conjunction with this appeal.  However, despite 
the RO's October 1998 letter notifying the veteran of a 
scheduled RO hearing, the veteran failed to report for the 
hearing.  The record does not contain any explanation for the 
veteran's failure to report for the RO hearing, and 
subsequent statements by the veteran's representatives do not 
include a request that the hearing be rescheduled.  
Accordingly, the Board concludes that the veteran does not 
desire an RO hearing prior to evaluation of his claim.  


REMAND

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for service-connected Reiter's 
syndrome is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The Board notes that the service-connected Reiter's syndrome 
has been rated by analogy to rheumatoid arthritis under 
Diagnostic Code 5002 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  38 C.F.R. §§ 4.20 and 4.71a 
(1999).  That is an appropriate analogy because the clinical 
evidence shows an arthritis process affecting several of the 
veteran's joints.  There is no clinical documentation of 
conjunctivitis or urethritis associated with the veteran's 
Reiter's syndrome.  

The veteran filed a claim of service connection in May 1989, 
asserting that Reiter's syndrome began in service and 
resulted in left foot disability.  On VA examination in June 
1990, the assessments were intrinsic contractures of the 
second and third toes of the left foot secondary to an 
inflammatory process which is chronic, and history of 
Reiter's syndrome confirmed by serologic testing.  In a 
January 1991 rating decision, the RO, among other things, 
awarded service connection and assigned the current 20 
percent rating for Reiter's syndrome.  

In a July 1997 statement, the veteran submitted a claim for 
an increased rating for service-connected Reiter's syndrome.  
He contended that his service-connected disability had 
increased in severity, and was affecting his right hip and 
both feet.  On VA examination in September 1997, he 
complained of symptoms affecting his right ankle and right 
hip.  Following clinical evaluation, the examiner's 
impression was Reiter's syndrome of the right ankle and right 
hip, with slight degenerative changes noted on x-ray 
examination of the right hip.  

VA records of medical treatment of the veteran, dating from 
April to December 1997, include a medical note, subsequent to 
the most recent VA examination of record in September 1997, 
in which the veteran complained of arthritis pain in 
additional joints.  In an October 1997 VA medical note, he 
reported pain in his right ankle, right knee, back, and arms.  

In a notice of disagreement filed in January 1998, the 
veteran indicated that he had pain in his hips, knees, and 
ankles, and had been unable to work since November 1997.  The 
veteran should be accorded a VA examination to determine the 
joints affected by Reiter's syndrome, and separate disability 
ratings should be assigned for each joint affected by 
Reiter's syndrome.  

Additionally, the report of the September 1997 VA examination 
contains no reference to the nature and severity of symptoms 
of service-connected Reiter's syndrome in the veteran's left 
foot; which, as noted above, was the anatomical area at which 
Reiter's syndrome was initially manifested.  Therefore, it is 
unclear whether the veteran's left foot is still affected by 
Reiter's syndrome.  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for joint pain since 
his VA examination in September 1997.  
Where necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination by an 
orthopedist or a rheumatologist to 
determine the current nature and extent 
of Reiter's syndrome and all joints 
affected by the disability.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  The examiner 
should identify each of the veteran's 
joints affected by Reiter's syndrome, to 
include indicating whether Reiter's 
syndrome still affects the left foot.  
Ranges of motion should be reported in 
degrees and in all planes.  If the left 
foot is affected by Reiter's syndrome, 
the examiner should indicate whether such 
impairment is slight, moderate, 
moderately severe or severe in degree.  
The examiner should comment similarly on 
all other joints affected by Reiter's 
syndrome.  As to each joint affected by 
Reiter's syndrome, the examiner should 
also indicate the effect of any 
impairment on the veteran's ordinary 
activity, particularly in the work place, 
and note the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995) and the provisions 
of 38 C.F.R. § 4.40 and 4.45 (1999), as 
applicable.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claim 
for an increased rating for Reiter's 
syndrome to determine whether it may be 
granted, to include assigning separate 
ratings for each joint affected as 
necessary.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




